Citation Nr: 0625320	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  03-26 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral ankle 
disability as secondary to service-connected bilateral 
chondromalacia.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C. § 1151 for residuals of Department of Veterans 
Affairs surgery and subsequent treatment.

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected pseudofolliculitis barbae.

5.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral chondromalacia of the knees.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
November 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  The veteran requested a 
personal hearing before the Board in August 2003, and a 
hearing was scheduled before the RO in January 2005.  The 
veteran failed to appear for his January 2005 personal 
hearing.  According to a VA Form 9 dated later in January 
2005, the veteran did not want a personal hearing before the 
Board.  Consequently, this case will be adjudicated on the 
evidence of record.   

The issues of entitlement to compensation benefits under the 
provisions of 38 U.S.C. § 1151, entitlement to an increased 
(compensable) evaluation for service-connected bilateral 
chondromalacia of the knees, and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence of a verified stressor to 
support a diagnosis of PTSD.  
2.  Competent medical evidence does not reveal that the 
veteran has bilateral ankle disability that is related to his 
service-connected bilateral chondromalacia of the knees.

3.  The veteran's pseudofolliculitis barbae did not involve 
more than moderately disfiguring scars of the face or neck 
prior to August 30, 2002 and does not involve more than one 
characteristic of disfigurement beginning August 30, 2002.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

2.  Bilateral ankle disability is not proximately due to, or 
the result of, a service-connected disorder.  38 U.S.C.A. 
§§ 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310 (2005).

3.  The criteria for a initial evaluation in excess of 10 
percent for pseudofolliculitis barbae have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2001); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The veteran's claim for service connection for bilateral 
ankle disability was received by VA in March 2001; his claim 
for service connection for PTSD was received in May 2001; and 
his claim for service connection for skin disability was 
received by VA in June 2001.  In October 2001, the RO sent 
the veteran a letter, with a copy to his representative, in 
which he was informed of the requirements needed to establish 
service connection.  In accordance with the requirements of 
the VCAA, the letters informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letters explained that 
the veteran could obtain the evidence to support his claims 
himself or he could provide VA with sufficient information 
for VA to request the evidence for him.  The veteran was 
granted entitlement to service connection for 
pseudofolliculitis barbae, and assigned a noncompensable 
evaluation effective June 29, 2001, in an October 2002 rating 
decision.  A 10 percent evaluation was assigned for 
pseudofolliculitis barbae by rating decision in August 2003, 
effective June 29, 2001.  

Consequently, the service connection claim for 
pseudofolliculitis barbae has been proven with a disability 
rating and effective date assigned and therefore VA's duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (2005) has 
been satisfied and is no longer applicable.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(determining that a remand would  "unnecessarily [impose] 
additional burdens on the [Board] and [RO] with no benefit 
flowing to the veteran.").

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  A May 2006 letter stated 
"[i]f you have any information or evidence that you have not 
previously told us about or given to us, and that information 
or evidence concerns the level or your disability or when it 
began, please tell us or give us that evidence now."  

The Board notes that the veteran was informed in a March 2006 
letter that a disability rating and effective date would be 
assigned if either of his service connection claims was 
granted, as required in claims for service connection by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, since the veteran's claims for service connection 
for PTSD and bilateral ankle disability are being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The veteran 
was afforded a VA examination in connection with his claim 
for service connection for bilateral ankle disability and 
for an initial increased evaluation for service-connected 
pseudofolliculitis barbae.  Although there is no nexus 
opinion on file on whether the veteran has PTSD due to 
service, none is required in this case.  Such development 
is to be considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains 
competent evidence of diagnosed PTSD; establishes a 
verified service stressor; and indicates that the claimed 
disability may be associated with the in-service stressor.  
38 C.F.R. § 3.159(c)(4).  Because not all of these 
conditions have been met, as will be discussed below, a VA 
examination is not necessary with regard to the issue on 
appeal.  The Board concludes that all available evidence 
that is pertinent to the claim decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service Connection Claims

Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Moreover, in the case of arthritis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

PTSD

Analysis

The veteran's service medical records, including his October 
1978 separation medical examination report, do not reveal any 
complaints, findings, or diagnoses of psychiatric disability, 
including PTSD.  

The initial post-service reference to PTSD was in treatment 
records in July 2001, with a diagnosis of PTSD in September 
2001.  Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304.  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to combat, the veteran's lay testimony regarding the 
reported stressor must be accepted as conclusive evidence as 
to its actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. 
§ 3.304(f).  
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD, such as in this 
case, does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In this case, the veteran's service records do not show any 
evidence that he engaged in combat, and there is no evidence 
that he was awarded any medal indicative of combat.  In fact, 
the veteran has not contended that he was awarded a combat 
medal or engaged in combat.  His military occupational 
specialty was administrative clerk.  Because the veteran's 
service records were provided by an agency of the U.S. 
Government, reliance upon them is consistent with the well-
recognized reliance placed by VA upon service department 
determinations.  38 C.F.R. §§ 3.203(a), (c) (2005); cf. 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Based on the 
available records, the Board finds no objective evidence that 
the veteran served in combat; and, therefore, the provisions 
of 38 U.S.C.A. § 1154 are not applicable in this case.

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.   

The veteran has contended that he was assigned to worked as a 
Chaplain's assistant and that, while a Chaplain's assistant 
aboard a ship, he saw the crash of a helicopter in which 
multiple people were killed, including men from his unit.  
The veteran said in a statement received by VA in October 
2003 that he served on a temporary assignment with the First 
Marine Airwing Headquarters and "Matron" Squadron 36 in the 
West Pacific and that the deaths occurred during Operation 
Frequent Wind in 1977.  Despite VA's written attempts to 
verify the veteran's stressor, no record corroborating the 
reported stressor was obtained.  It was noted by the 
Personnel Management Support Branch of the United States 
Marine Corps in March 2003 that a search of the Unit Diaries 
of the Marine Headquarters and Maintenance Squadron 36, 
Marine Aircraft Group, for April 1977 did not show any 
casualties.  The Board would also point out that an article 
added to the claims files in February 2003 from someone who 
was involved in the operation entitled Operation "Frequent 
Wind," Evacuation of Saigon, South Vietnam places the 
operation in 1975 rather than in 1977 and does not mention a 
helicopter crash with multiple loss of life.

Consequently, because the veteran's service stressor cannot 
be verified, the elements needed to warrant entitlement to 
service connection for PTSD have not been shown and service 
connection for PTSD must be denied.  

With respect to the written contentions of the veteran on 
file, such statements are not competent evidence to establish 
the etiology of a disability.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  A 
layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In summary, because there is no medical evidence in service 
of PTSD and there is no medical nexus opinion linking PTSD to 
service, the preponderance of the evidence is against the 
veteran's claim.  Consequently, the doctrine of reasonable 
doubt is not for application, and service connection for PTSD 
is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



Bilateral Ankle Disability

Analysis

The veteran contends that he has a bilateral ankle disability 
secondary to his service-connected bilateral chondromalacia 
of the knees.  

A review of the claims files reveals that the initial 
notation of ankle disability was on x-rays of the ankles in 
May 2001, when a minimal degenerative change of the ankles 
was diagnosed.  A VA orthopedic evaluation, which included 
review of the claims files, was conducted in March 2002; and 
the examiner concluded that it was "less likely than not" 
that the veteran's service-connected bilateral chondromalacia 
of the knees caused or aggravated his bilateral ankle 
disability.  There is no nexus opinion on file in favor of 
the claim.  As there is no nexus opinion linking a bilateral 
ankle disability to a service-connected disability, service 
connection for a bilateral ankle disability is not warranted.

With respect to the veteran's written contentions, as noted 
above, the veteran is not competent to render a probative 
opinion on a medical matter, such as whether there is a 
medical relationship between a claimed disability and a 
service-connected disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Because the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral ankle 
disability on a secondary basis, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating Claim

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
pseudofolliculitis barbae issue decided below is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for this disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court of 
Appeals for Veterans Claims (Court) rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  The Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

Schedular Criteria

The veteran's pseudofolliculitis barbae is rated under 
Diagnostic Code 7800 for disfigurement of the head, face, or 
neck.  Effective August 30, 2002, the criteria for skin 
disorders were amended.  See 38 C.F.R. § 4.118, as amended by 
67 Fed. Reg. 49590-49599 (July 31, 2002).

Under the old criteria, a noncompensable rating was assigned 
for slightly disfiguring scars; a 10 percent rating was 
warranted for moderate disfigurement; a 30 percent rating was 
warranted for severe disfigurement, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles; 
a 50 percent evaluation was warranted for a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2001). 

Under the revised rating criteria effective August 30, 2002, 
scars are evaluated based on disfigurement of the head, face, 
or neck and a rating of 10 percent is warranted with one 
characteristic of disfigurement; a rating of 30 percent is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement; a 50 percent rating is 
warranted for a skin condition with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement; an 80 
percent rating is warranted for a skin condition with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. d. The new criteria include 
a list of eight characteristics of disfigurement of the head, 
face, and neck. 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

Under Note (1) of Diagnostic Code 7800, the eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are: (1.) Scar of 5 or more inches 
(13 or more centimeters (cm.)) in length; (2.) Scar at least 
one-quarter inch (0.6 cm.) wide at widest part; (3.) Surface 
contour of scar elevated or depressed on palpation; (4.) Scar 
adherent to underlying tissue; (5.) Skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6.) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7.) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) Skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

Analysis

The veteran's service-connected pseudofolliculitis barbae was 
assigned a 10 percent rating effective June 29, 2001, the 
date of claim.  There is no recent medical evidence involving 
the veteran's skin prior to examination in March 2002.  When 
examined by VA in March 2002, the veteran complained of an 
occasional flare-up of pseudofolliculitis barbae.  He said 
that shaving in service exacerbated the condition, and he was 
subsequently able to get a shaving waiver and has not had a 
significant problem since.  The claims file was reported to 
be available for review.  Physical examination revealed that 
the veteran had a beard.  There were "several 1 to 2 
follicular base tan to brown papules" in the anterior neck 
region with surrounding hyperpigmentation.  The diagnosis was 
pseudofolliculitis barbae.  It was noted that the veteran had 
had good results by growing a beard and using a clipper, 
rather than a blade, to shave.  Also on file are color 
photographs of the veteran's face and neck, including 
photographs received in July 2003.

Based on the medical evidence of record, there is no evidence 
that the veteran's hyperpigmentation of the face and neck can 
be considered more than moderate prior to September 2002, as 
there is no evidence of disfigurement.  In fact, the medical 
evidence in March 2002 reveals that, since the veteran 
switched from shaving with a blade to cutting with clippers, 
his service-connected skin condition was only an occasional 
problem and did not cause more than some hyperpigmentation.

The medical evidence after August 2002 does not show any 
increase in the veteran's service-connected 
pseudofolliculitis barbae.  In fact, the treatment records 
after August 2002 deal almost exclusively with other 
disabilities.  Moreover, it was noted in treatment records 
dated in September 2003 that there was some improvement in 
the veteran's skin condition with medication.  

Consequently, because the medical evidence of record shows no 
more than one characteristic of disfigurement, an evaluation 
in excess of 10 percent is also not warranted for 
pseudofolliculitis barbae after August 30, 2002.  38 C.F.R. 
§ 4.7.

The Board has considered whether another diagnostic code is 
"more appropriate" than Diagnostic Code 7800 to rate the 
veteran's service-connected pseudofolliculitis barbae.  See 
Tedeschi, 7 Vet. App. at 414.  However, as the veteran's skin 
problem specifically involves the neck, Diagnostic Code 7800 
is the most appropriate diagnostic code, and the medical 
evidence does not show the symptomatology required for a 
rating in excess of 10 percent, including for eczema under 
Diagnostic code 7806.  Therefore, a higher rating is not 
warranted under another possibly applicable diagnostic code 
for the disability either before or after August 30, 2002.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7819 (2001); 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7833 (2005).

Since the medical evidence of record relied on by the Board 
is consistent and there is no evidence of clearly delineated 
significant increase or decrease in symptomatology during the 
appeal period, the Board concludes that staged ratings are 
not warranted for this issue.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has also reviewed the record under 38 C.F.R. § 
3.321(b) (2005).  The medical evidence does not show marked 
interference with employment due to service-connected skin 
disability.  Additionally, the veteran has not been 
frequently hospitalized for his service-connected skin 
disability.  The veteran has not submitted evidence that his 
service-connected skin disability result in disability 
factors not contemplated in the criteria.  Thus, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the veteran.  

The Board considered the doctrine of reasonable doubt in 
reaching this decision; however, as the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 10 percent for pseudofolliculitis barbae, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for bilateral ankle disability is denied.

An initial evaluation in excess of 10 percent for service-
connected pseudofolliculitis is denied.


REMAND

In general, benefits are warranted under the provisions of 38 
U.S.C.A. § 1151 when disability of the veteran was caused by VA 
hospital care or medical or surgical treatment and the proximate 
cause of the disability or death was carelessness, negligence, 
lack of proper skill, error in judgment or similar instance of 
fault on the part of VA or an event not reasonably foreseeable.  
Compensation will not be payable for the continuance or natural 
progress of disease or injuries or for the necessary consequences 
of medical or surgical treatment.

There is some confusion in the file as to the beginning of 
the veteran's stomach problems due to VA treatment.  
According to the veteran's January 2002 claim for 
compensation benefits under the provisions of 38 U.S.C. 
§ 1151, he incurred additional disability as a result of VA 
exploratory surgery for stomach pain in July 1999, including 
memory problems, stomach pains, and multiple scars.  However, 
the veteran referred in an April 2003 statement to problems 
related to VA abdominal surgery in July 2000.  The Board 
notes, however, that there are no medical records on file for 
a hospitalization in July 1999.  Moreover, there is no nexus 
opinion on file on whether some of the veteran's current 
disabilities, including pancreatitis, are the result of VA 
treatment, including surgery in July 1999 and/or July 2000.  


The Board also notes that VA's statutory "duty to notify" 
under the VCAA requires that VA notify a claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, will be 
obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  VA is also required 
to notify a claimant of the evidence needed to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, there is no letter to the veteran which 
discusses the evidence needed to substantiate claims for 
compensation benefits under the provisions of 
38 U.S.C.§ 1151, for a compensable evaluation for service-
connected bilateral chondromalacia of the knees, and for a 
total disability rating based on individual unemployability 
due to service-connected disability.  Consequently, there is 
no notice to the veteran of the evidentiary requirements for 
substantiating these claims.  Id.  

Based on the above, the issues of entitlement to compensation 
benefits under the provisions of 38 U.S.C.§ 1151, entitlement 
to a compensable evaluation for service-connected bilateral 
chondromalacia of the knees, and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability are being remanded for the 
following actions:  

1.  The RO must request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and non-VA, who have recently treated him 
for service-connected bilateral 
chondromalacia of the knees.  After securing 
the necessary authorization, the RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the veteran 
that have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it must 
inform the veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.
2.  The RO must obtain, and associate with 
the claims file, the hospital records of the 
veteran's hospitalization for abdominal 
surgery in July 1999.  If these records 
cannot be obtained, a written statement to 
this effect should be added to the claims 
files.

3.  The RO must arrange for review of the 
veteran's claims files by a VA physician with 
appropriate expertise to determine whether 
the veteran has incurred additional 
disability as a result of VA treatment, 
including surgery in July 1999 and/or July 
2000, and if any additional disability found 
resulted through carelessness, negligence, 
lack of proper skill, error in judgment, or 
any circumstances that indicate fault on the 
part of VA or any unforeseen, untoward event.  
The opinion should include supporting 
rationale and must be associated with the 
claims file.  If an opinion cannot be 
provided without resort to speculation, this 
must be noted by the physician.  The report 
prepared must be typed.

4.  After the above, the RO must review the 
claims files and ensure that all notice and 
development obligations have been satisfied 
in accordance with the provisions of 
38 C.F.R. § 3.159 (2005) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the RO must take appropriate 
steps to ensure that the veteran is given 
notification of any additional evidence to be 
provided by VA and of evidence that must be 
provided by the veteran, as well as 
notification of the evidentiary requirements 
for substantiating his claims for entitlement 
to compensation benefits under the provisions 
of 38 U.S.C. § 1151, entitlement to an 
increased (compensable) evaluation for 
service-connected bilateral chondromalacia of 
the knees, and entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disability.  
5.  After the above developments have been 
completed, the RO must then readjudicate the 
veteran's claims for entitlement to 
compensation benefits under the provisions of 
38 U.S.C. § 1151, entitlement to an increased 
(compensable) evaluation for service-
connected bilateral chondromalacia of the 
knees, and entitlement to a total disability 
rating based on individual unemployability 
due to service-connected disability, taking 
into consideration any and all evidence that 
has been added to the record since its last 
adjudicative action.  If any of the benefits 
sought on appeal remains denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


